Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 6/9/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-15 of U.S. Patent No. US11034856. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 14-15 of ‘856 encompass the present claims.
Regarding claim 1, claim 1 of ‘856 claims a method of coating a media substrate, comprising applying a primer composition to a media substrate to form an ink-receiving primer layer thereon, wherein the ink-receiving primer layer comprises: from 5 wt % to 70 wt % binder based on all dry components of the ink-receiving primer layer, the binder including polyvinyl alcohol, starch nanoparticles, and a self-crosslinkable polyurethane dispersion; a cationic salt; and from 0.01 wt % to 10 wt % water based on a total weight of the ink-receiving primer layer, wherein the ink-receiving primer layer is devoid of inorganic pigment, or wherein the ink-receiving primer layer includes inorganic pigment in an amount of about 5 wt % or less based on all dry components of the primer layer.

Regarding claim 2, claim 7 of ‘856 claims the ink-receiving primer layer is substantially devoid of crosslinking agent.

Regarding claim 3, claim 5 of ‘856 claims wherein the self-crosslinkable polyurethane dispersion is present in the ink-receiving primer layer an amount from 1 wt % to 20 wt % based on all dry components of the ink-receiving primer layer, and wherein the cationic salt is present in the ink-receiving primer layer in an amount from 10 wt % to 50 wt % based on all dry components of the ink-receiving primer layer.

Regarding claim 4, claim 2 of ‘856 claims the ink-receiving primer layer further comprises latex particles in an amount from 10 wt % to 70 wt % based on all dry components of the primer layer, and wherein the polyvinyl alcohol, the starch nanoparticles, the self-crosslinkable polyurethane dispersion, the latex particles, and the cationic salt make up at least 80 wt % based on all dry components of the ink-receiving primer layers. 

Regarding claim 5, claim 3 of ‘856 claims wherein the ink-receiving primer layer further comprises latex particles in an amount from 10 wt % to 70 wt % based on all dry components of the ink-receiving primer layer, and wherein the polyvinyl alcohol, the starch nanoparticles, the self-crosslinkable polyurethane dispersion, the latex particles, and the cationic salt make up at least 80 wt % based on all dry components of the ink-receiving primer layer.

Regarding claim 6, claim 8 of ‘856 claims the polyvinyl alcohol is a mixture of two different polyvinyl alcohols with different weight-average molecular weights.

Regarding claims 7-8, claim 10 of ‘856 claims A coated media substrate, comprising: a media substrate; and an ink-receiving primer layer coated on a surface of the media substrate, the ink-receiving primer layer, comprising: from 5 wt % to 70 wt % binder based on all dry components of the ink-receiving primer layer, the binder including polyvinyl alcohol, starch nanoparticles, and a self-crosslinkable polyurethane dispersion; a cationic salt; and from 0.01 wt % to 10 wt %.sup.0/water based on a total weight of the ink-receiving primer layer, wherein the ink-receiving primer layer is devoid of inorganic pigment, or wherein the ink-receiving primer layer includes inorganic pigment in an amount of about 5 wt % or less based on all dry components of the primer layer.

Regarding claim 9, claim 9 of ‘856 claims the polyvinyl alcohol has a degree of hydrolysis ranging from 75 mol % to 100 mol %.

Regarding claim 10, claims 14-15 of ‘856 claims the self-crosslinkable polyurethane dispersion is present in the primer layer an amount from 1 wt % to 20 wt % based on all dry components of the primer layer wherein the starch nanoparticles are cross-linked.

Claims 1-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 and 17 of copending Application No. 15/569,511 in view of Swei et al. (US2014/0212591).
The claims of copending Application No. 15/569,511 encompass the present claims except do not claim that the binder of the primer composition includes a polyurethane dispersion.
Swei teaches that binder of a pretreatment composition (primer) that includes latex can also include a mixture of polyvinyl alcohol, starch and polyurethane (para 29).
It would have been obvious to one of ordinary skill in the art to have also provided a polyurethane dispersion as part of the binder in the primer of copending application 15/569,511 as taught by Swei as also suitable binder that can be provide din mixture with latex, polyvinyl alcohol and starch as binder for a pretreatment composition.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 3, claim 1 of ‘511 claims the cationic salt is included in an amount from 15 wt% to 30 wt%. 

Regarding claim 4, claim 1 of ‘511 claims the latex is included in an amount from 45 wt% to 60 wt%. 

Regarding claim 5, claim 7 of ‘511 claims  the polyvinyl alcohol, starch nanoparticles, polymer latex dispersion, wax, and cationic salt make up at least 80 wt % of all dry components of the primer composition. 

Regarding claim 6, claim 8 of ‘511 claims the polyvinyl alcohol is a mixture of two different polyvinyl alcohols with different weight-average molecular weights.

Regarding claims 7-8, claim 9 of ‘511 claims the primer composition further comprises an inorganic pigment in an amount of about 5 wt % or less of all dry components of the primer composition.

Regarding claim 10, claim 17 of ‘511 claims the starch nanoparticles are included in an amount from 2 wt % to 5 wt % and the polyvinyl alcohol is included in an amount, from 5 wt % to 20 wt % based on the weight of all dry components of the primer composition.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/569,511 in view of Swei et al. (US2014/0212591) and further in view of Murota (20040202957). 
Although the references teach polyvinyl alcohol, the references above do not teach the degree of hydrolysis of polyvinyl alcohol. 
Murota teaches a photosensitive composition. 
Murota, paragraph 5 of the PGPUB, teaches lithographic printing plate precursors have a desired printing performance in view of advantages of excellent productivity, simple development processing, and good resolution and ink acceptability.
Murota, paragraphs 181 and 183 of the PGPUB, teaches as materials that can be used for the protective layer, water-soluble high-molecular compounds having relatively excellent crystallinity can be used. Specific examples thereof include water-soluble polymers such as polyvinyl alcohol. These materials can be used singly or in admixture. Above all, use of polyvinyl alcohol as the major component gives the best results with respect to basic characteristics such as oxygen shielding property and development removal property.
Specific examples of the polyvinyl alcohol include those having been hydrolyzed to an extent of from 71 to 100% by mole and having a weight average molecular weight in the range of from 300 to 2,400. Specific examples includes PVA-105, PVA-110, PVA-117, PVA-117H, PVA-120, PVA-124, PVA-124H, PVA-CS, PVA-CST, PVA-HC, PVA-203, PVA-204, PVA-205, PVA-210, PVA-217, PVA-220, PVA-224, PVA-217EE, PVA-217E, PVA-220E, PVA-224E, PVA-405, PVA-420, PVA-613, and L-8 (all of which are manufactured by Kuraray Co., Ltd.).
Murota, paragraph 184 of the PGPUB, teaches in general, the higher the degree of hydrolysis of PVA to be used (the higher the content of unsubstituted vinyl alcohol unit in the protective layer) and the thicker the film thickness, the higher the shielding property of low-molecular substances, therefore, such is advantageous on the point of sensitivity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a polyvinyl alcohol which is hydrolyzed to an extent of from 71 to 100% by mole as taught by Murota as the polyvinyl alcohol as taught by the references above as these polyvinyl alcohols give the best results with respect to basic characteristics. 
The composition as taught by the references comprising a multivalent metal salt and polyvinyl alcohol which is hydrolyzed to an extent of from 71 to 100% by mole is the same composition as claimed in claim 9 and therefore it would be expected that the hydroxyl groups on the polyvinyl alcohol interact with the multivalent metal salt to form a complex. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Romano et al (20120154502) in view of Niu (20110012974).
Romano, paragraph 31 of the PGPUB, teaches an improved printing paper having a paper substrate to which the coating has been applied on at least one surface. Any coating method or apparatus may be used, including, but not limited to, roll coaters, jet coaters, blade coaters or rod coaters. 
Romano, paragraphs 13-14 of the PGPUB, teaches a primary pigment of the coating can be calcium carbonate in the amount from about 35 to about 85 parts. 
Romano, paragraph 17 of the PGPUB, teaches a secondary pigment may be present in amounts from about 5-50 parts. 
Romano, paragraph 19 of the PGPUB, teaches a primary binder is added to the coating for adhesion.
The binder may be starch nanoparticles having an average particle size of less than 400 nm.
Romano, paragraph 21 of the PGPUB, teaches the binder may also be a synthetic polymeric binder such as a polyurethanes.
Romano, paragraph 22 of the PGPUB, teaches the total amount of primary binder typically is from about 2 to about 15, more particularly about 5 to about 12, parts per 100 parts of total pigments.
Romano, paragraph 23 of the PGPUB, teaches the coating may also include a co-binder that is used in addition to the primary binder. Examples of useful co-binders include polyvinyl alcohol and protein binders. The co-binder, when present, typically is used in amounts of about 1 to about 8 parts co-binder per 100 parts of pigment on a dry weight basis, more particularly from about 2 to 5 parts co binder per 100 parts dry pigment.
Romano, paragraphs 25 and 26 of the PGPUB, teaches the multivalent metal salt may be a cation selected from Mg+2, Ca+2, Ba+2, Zn+2, and Al+3, in combination with suitable counter ions present in the coating in an amount of about 2.5 to 25 parts, more particularly about 4 to 12.5 parts by weight based per 100 total parts of pigment.
Romano, paragraph 30 of the PGPUB, teaches the final coating is made by dispersion of the mixed components in water.
The amount of polyvinyl alcohol, starch nanoparticles and polyurethane in the coating composition overlaps with 5 wt%- 70 wt% binder based on all dry components wherein the binder comprising polyvinyl alcohol, starch nanoparticles and a polyurethane as claimed in claim 1. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Romano teaches polyurethanes, Romano does not teach self- crosslinkable polyurethane. 
Niu teaches an inkjet printable article. 
Niu, paragraph 2 of the PGPUB, teaches an optimized coating formulation including styrene acrylics, self-crosslinkable polyurethanes and self-crosslinkable styrene-butadiene copolymer significantly improves the color gamut (up to 500, 000 color gamut can be achieved) and color bleed when the woven and non-woven substrates are printed with inks including pigment colorants, latex binder, non-aqueous solvent and water.
Niu, paragraph 5 of the PGPUB, teaches Sancure R815 and Turboset 2025 are both self-crosslinkable polyurethanes obtained from Lubrizol in Cleveland, Ohio, USA. They were both used in this embodiment. These two polyurethanes together provided good rubbing resistance for the coating formulation in the rubbing test with Windex(R) cleaner. They also helped maintain good image quality.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a combination of Sancure R815 and Turboset 2025 which are self-crosslinkable polyurethanes as taught Niu as the polyurethanes as taught by Romano to provide good rubbing resistance for the coating formulation in a rubbing test and help maintain good image quality. 

Regarding claim 2, Romano, paragraph 29 of the PGPUB, teaches optional additives may be used such as a crosslink. 
A crosslinker is optional and does not have to be present in the composition as taught by the references. Therefore, the references teach a layer that is substantially devoid of a crosslinking agent. 

Regarding claim 3, Romano, paragraphs 25 and 26 of the PGPUB, teaches the multivalent metal salt may be a cation selected from Mg+2, Ca+2, Ba+2, Zn+2, and Al+3, in combination with suitable counter ions present in the coating in an amount of about 2.5 to 25 parts, more particularly about 4 to 12.5 parts by weight based per 100 total parts of pigment.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Romano, paragraph 20 of the PGPUB, teaches the binder may be a non-ionic synthetic latex such as an acrylate or an acrylate copolymer.
Romano, Table 2, teaches non-ionic SB latex in the amount of 2-15 parts.  
Non-ionic SB latex reads on latex particles as claimed in claim 4. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Romano, paragraph 20 of the PGPUB, teaches the binder may be a non-ionic synthetic latex such as an acrylate or an acrylate copolymer.
Romano, paragraph 20 of the PGPUB, teaches the binder may be a non-ionic synthetic latex such as an acrylate or an acrylate copolymer.
Romano, Table 2, teaches non-ionic SB latex in the amount of 2-15 parts.  
Non-ionic SB latex reads on latex particles as claimed in claim 5. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, Romano, paragraph 19 of the PGPUB, teaches a primary binder is added to the coating for adhesion.
The binder may be starch nanoparticles having an average particle size of less than 400 nm.
Romano, paragraph 21 of the PGPUB, teaches the binder may also be a synthetic polymeric binder such as a polyurethanes.
Romano, paragraph 22 of the PGPUB, teaches the total amount of primary binder typically is from about 2 to about 15, more particularly about 5 to about 12, parts per 100 parts of total pigments.
Romano, paragraph 19 of the PGPUB, teaches a primary binder is added to the coating for adhesion.
The binder may be biopolymer particles such as starch nanoparticles having an average particle size of less than 400 nm.
Romano, paragraph 19 of the PGPUB, teaches compositions containing a biopolymer latex conjugate comprising a biopolymer-additive complex reacted with a crosslinking agent are particularly useful. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Romano et al (20120154502) in view of Niu (20110012974) as applied to claim 1 and further in view of Murota (20040202957). 
Although Romano teaches polyvinyl alcohol, the references above do not teach a mixture of two different polyvinyl alcohols with different weight average molecular weights. 
Murota teaches a photosensitive composition. 
Murota, paragraph 5 of the PGPUB, teaches lithographic printing plate precursors have a desired printing performance in view of advantages of excellent productivity, simple development processing, and good resolution and ink acceptability.
Murota, paragraphs 181 and 183 of the PGPUB, teaches as materials that can be used for the protective layer, water-soluble high-molecular compounds having relatively excellent crystallinity can be used. Specific examples thereof include water-soluble polymers such as polyvinyl alcohol. These materials can be used singly or in admixture. Above all, use of polyvinyl alcohol as the major component gives the best results with respect to basic characteristics such as oxygen shielding property and development removal property.
Specific examples of the polyvinyl alcohol include those having been hydrolyzed to an extent of from 71 to 100% by mole and having a weight average molecular weight in the range of from 300 to 2,400. Specific examples includes PVA-105, PVA-110, PVA-117, PVA-117H, PVA-120, PVA-124, PVA-124H, PVA-CS, PVA-CST, PVA-HC, PVA-203, PVA-204, PVA-205, PVA-210, PVA-217, PVA-220, PVA-224, PVA-217EE, PVA-217E, PVA-220E, PVA-224E, PVA-405, PVA-420, PVA-613, and L-8 (all of which are manufactured by Kuraray Co., Ltd.).
Murota, paragraph 184 of the PGPUB, teaches in general, the higher the degree of hydrolysis of PVA to be used (the higher the content of unsubstituted vinyl alcohol unit in the protective layer) and the thicker the film thickness, the higher the shielding property of low-molecular substances, therefore, such is advantageous on the point of sensitivity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a mixture of polyvinyl alcohols having difference molecular weight such as PVA-120 and PVA-124 as taught by Murota as the polyvinyl alcohol as taught by the references above as this combination is an example of a mixture of polyvinyl alcohols that give the best results with respect to basic characteristics. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Romano et al (20120154502) in view of Niu (20110012974) as applied to claim 1 and further in view of Murota (20040202957). 
Although Romano teaches polyvinyl alcohol, the references above do not teach the degree of hydrolysis of polyvinyl alcohol. 
Murota teaches a photosensitive composition. 
Murota, paragraph 5 of the PGPUB, teaches lithographic printing plate precursors have a desired printing performance in view of advantages of excellent productivity, simple development processing, and good resolution and ink acceptability.
Murota, paragraphs 181 and 183 of the PGPUB, teaches as materials that can be used for the protective layer, water-soluble high-molecular compounds having relatively excellent crystallinity can be used. Specific examples thereof include water-soluble polymers such as polyvinyl alcohol. These materials can be used singly or in admixture. Above all, use of polyvinyl alcohol as the major component gives the best results with respect to basic characteristics such as oxygen shielding property and development removal property.
Specific examples of the polyvinyl alcohol include those having been hydrolyzed to an extent of from 71 to 100% by mole and having a weight average molecular weight in the range of from 300 to 2,400. Specific examples includes PVA-105, PVA-110, PVA-117, PVA-117H, PVA-120, PVA-124, PVA-124H, PVA-CS, PVA-CST, PVA-HC, PVA-203, PVA-204, PVA-205, PVA-210, PVA-217, PVA-220, PVA-224, PVA-217EE, PVA-217E, PVA-220E, PVA-224E, PVA-405, PVA-420, PVA-613, and L-8 (all of which are manufactured by Kuraray Co., Ltd.).
Murota, paragraph 184 of the PGPUB, teaches in general, the higher the degree of hydrolysis of PVA to be used (the higher the content of unsubstituted vinyl alcohol unit in the protective layer) and the thicker the film thickness, the higher the shielding property of low-molecular substances, therefore, such is advantageous on the point of sensitivity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a polyvinyl alcohol which is hydrolyzed to an extent of from 71 to 100% by mole as taught by Murota as the polyvinyl alcohol as taught by the references above as these polyvinyl alcohols give the best results with respect to basic characteristics. 
The composition as taught by the references comprising a multivalent metal salt and polyvinyl alcohol which is hydrolyzed to an extent of from 71 to 100% by mole is the same composition as claimed in claim 9 and therefore it would be expected that the hydroxyl groups on the polyvinyl alcohol interact with the multivalent metal salt to form a complex. 

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US2014/0212591) in view of Romano, Jr. (US2012/0212555), further in view of Li et al. (US2017/0190929).
Regarding claim 1, Swei (591) discloses a pre-treatment composition as coating for a print medium comprising: water (an evaporated solvent); 5%-20% of a binder with adjustment for the desired application (par 29, 30) where the binder can include suitable binders such as polyvinyl alcohol, starch and polyurethane resin and mixtures thereof (para 29, claim 3), polyurethane as wax suspended in water (para 20, 21), 5-20 wt.% latex (abstract, para 10, 25-28) and a polyvalent salt with divalent or higher ion such as CaCI2, a cationic salt in the amount from 50 wt.%-70 wt.% based on solids content with adjustments for desired application (para 22,24).
Swei teaches the primer composition but does not specifically teach starch nanoparticle and a cross-linkable polyurethane.
Romano Jr (555) teaches that in a coating medium for inkjet printing medium, coating comprised of binder and multivalent salt from 3- to 10 parts by weight (par 24) and starch nanoparticles of average particles size less than 400 nm as primary binder, which is compatible with multivalent salt and facilitate coating production and processing (para 19). Both Swei and Romano do not discuss cross-linkable polyurethane.
It would have been obvious to one of ordinary skill in the art to have provided the starch in the pretreatment composition of Swei as starch nanoparticles as taught by Romano Jr. as used as binder in coating for print medium with multivalent salt, compatible with multivalent salt and facilitate coating production and processing.
Li (929) teaches that binder for an aqueous ink-jet ink can comprise cross-linkable polyurethane dispersion (par 65-67) in an amount about 10% or greater (para 83) that is stabilized in the aqueous solution. The cross-linkable polyurethane can be cross-linked by providing the polyurethane with at least one component having reaction sites that when reacted produce cross-linked polyurethane.
The subject matter as a whole would be obvious for one in the art to use a cross-linkable polyurethane for the polyurethane in the binder of the composition of Swei as modified by Romano Jr, because Swei suggests a cross-linkable binder can be used and Li teaches that in the art of printing, binder that can be used includes cross-linkable polyurethane having reaction sites that when reacted produce cross-linked polyurethane. Although Li is directed to inkjet ink for printing a medium, one of ordinary skill in the art would have recognized that the same binder can be used for a pretreatment composition used for coating a medium for subsequent inkjet printing.

Regarding claim 2, by using such a cross-linkable polyurethane, a composition substantially devoid of crosslinking agent as claimed in claim 2 is provided.

Regarding claim 3, Swei in view of Romano and Li teach the composition of claim 1 wherein polyvalent metal salt as fixer in amount of 50-80 wt% based on the solids content after the solvent has been removed and the amounts can be adjusted for the desired application (par 24) and Romano multivalent salt from 3- to 10 parts by weight (par 24). Therefore it would be obvious that the salt amounts can be optimized to suit the desired application with experimentation to achieve the claimed percentage, thus prima facie obviousness.

Regarding claim 4, Swei in view of Romano and Li teach the composition can also include latex particles from 5%-20wt% based on the solids content of the coating (para 26-28). The ranges overlap therefore it is a prima facie obviousness.

Regarding claim 5, Swei in view of Romano and Li teaches the binder is 5-20 wt.% based on the solids, the latex particles are 5-20 wt.% and the multivalent salt is 50-80wt%, thus overlapping the claimed range of up to at least 80 wt.% all the dry components, thus prima facie obviousness.

Regarding claim 6, Swei in view of Romano and Li teach the composition of claim 1, wherein binder can comprise copolymers of polyvinyl alcohol PVA and cationic, acetoacetylated or silyl-modified PVA, thus two different PVA’s of different molecular weights (para 29).

Regarding claims 7-8, Swei in view of Romano and Li teach the composition of claim 1 wherein the pretreatment composition can be used in conjunction with an inkjet ink and the colorant or inorganic pigment is dispersed or dissolved in an ink vehicle and not in the composition (par 38), or can include optional additives such as optical brighteners from 0.01 to 20.0 wt.% (para 34-39) therefore it would be obvious that the inorganic pigments could be added or eliminated. It is a prima facie obviousness.

Regarding claim 10, Swei, paragraphs 20-21 of the PGPUB, teaches polyurethane suspended in water is present in the coating at a concentration of 5 wt% to 30 wt%. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US2014/0212591) in view of Romano, Jr. (US2012/0212555), further in view of Li et al. (US2017/0190929) as applied to claim 1 and further in view of Murota (20040202957).
Although the references teaches polyvinyl alcohol, the references above do not teach the degree of hydrolysis of polyvinyl alcohol. 
Murota teaches a photosensitive composition. 
Murota, paragraph 5 of the PGPUB, teaches lithographic printing plate precursors have a desired printing performance in view of advantages of excellent productivity, simple development processing, and good resolution and ink acceptability.
Murota, paragraphs 181 and 183 of the PGPUB, teaches as materials that can be used for the protective layer, water-soluble high-molecular compounds having relatively excellent crystallinity can be used. Specific examples thereof include water-soluble polymers such as polyvinyl alcohol. These materials can be used singly or in admixture. Above all, use of polyvinyl alcohol as the major component gives the best results with respect to basic characteristics such as oxygen shielding property and development removal property.
Specific examples of the polyvinyl alcohol include those having been hydrolyzed to an extent of from 71 to 100% by mole and having a weight average molecular weight in the range of from 300 to 2,400. Specific examples includes PVA-105, PVA-110, PVA-117, PVA-117H, PVA-120, PVA-124, PVA-124H, PVA-CS, PVA-CST, PVA-HC, PVA-203, PVA-204, PVA-205, PVA-210, PVA-217, PVA-220, PVA-224, PVA-217EE, PVA-217E, PVA-220E, PVA-224E, PVA-405, PVA-420, PVA-613, and L-8 (all of which are manufactured by Kuraray Co., Ltd.).
Murota, paragraph 184 of the PGPUB, teaches in general, the higher the degree of hydrolysis of PVA to be used (the higher the content of unsubstituted vinyl alcohol unit in the protective layer) and the thicker the film thickness, the higher the shielding property of low-molecular substances, therefore, such is advantageous on the point of sensitivity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a polyvinyl alcohol which is hydrolyzed to an extent of from 71 to 100% by mole as taught by Murota as the polyvinyl alcohol as taught by the references above as these polyvinyl alcohols give the best results with respect to basic characteristics. 
The composition as taught by the references comprising a multivalent metal salt and polyvinyl alcohol which is hydrolyzed to an extent of from 71 to 100% by mole is the same composition as claimed in claim 9 and therefore it would be expected that the hydroxyl groups on the polyvinyl alcohol interact with the multivalent metal salt to form a complex. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US2014/0212591) in view of Romano, Jr. (US2012/0212555), further in view of Li et al. (US2017/0190929) as applied to claim 1 and further in view of Jetzinger et al. (US2008/0255276).
Swei in view of Romano and Li teach the composition of claim 1 wherein starch such as modified starch is used, however cross-linked starch is not discussed.
Jetzinger discusses cross-linked starches to be used as dispersion for color in paint (para 55, 58) with excellent results.
The subject matter as a whole would be obvious for one in the art to be motivated to try the cross-linked starch as a modified starch of Swei in the primer composition as discussed by Swei in view of Rmano and Li to further improve the primer composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/4/2021